Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are now pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 3/18/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-18 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach a write voltage generator for providing a write voltage during a write operation in a memory device having a specific of: “ a temperature compensation circuit generating a transition voltage according to an ambient temperature, wherein the transition voltage decreases with the increasing ambient temperature; and a process corner compensation circuit comprising a current mirror, a storage element equivalent circuit and a write path equivalent circuit, wherein the current mirror receives the transition voltage, the storage element equivalent circuit is connected between a first terminal of the current mirror and a ground terminal, a second terminal of the current mirror is connected with a first node, the write path equivalent circuit is connected between the first node and the ground terminal, and the write voltage is outputted from the first node” as disclosed with all the limitations presented in independent claim 1.
Each dependent claim (claims 2-18) inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The closest prior art to the present invention are:
U.S. Patent Application Pub. No. 2005/0078537 (So et al.) disclose a memory device of generating voltages of word lines and bit lines with temperature dependent reference voltages.
U.S. Patent Application Pub. No. 2008/0137460 (Incarnati et al.) disclose a voltage generator for producing voltages with a temperature compensation circuit for memory device.
U.S. Patent Application Pub. No. 2015/0194191 (Luthra et al.) disclose a memory device having different temperature compensation requirements and temperature compensated circuits to adjust during operations.
But none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above. 
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
February 25, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824